CAPOTO STO, J.
These two actions of trespass on the case for negligence were tried together toy agreement of counsel. In the first case, a minor seeks to recover damages for personal injuries; in the second, his father asks compensation for expenses and losses incurred in the treatment of the injuries his son received. The jury returned verdicts in favor of each plaintiff, awarding $1.75 to the minor and $285.55 to the father. The plaintiff in each case asks for a new trial.
These suits involve a collision between a bicycle and an automobile truck near the junction of Federal and Dean streets in the City of Providence about 3:30 P. M. of March 22, 1927. The boy was thrown from the bicycle and severely injured. The principal objective injuries were a scalp wound some seven inches long, on the top of the head, and a fracture of the skull, some 8 to 10 inches in length, running at right angles with the scalp wound. Impairment of sight and serious nervous disturbances were claimed to have resulted from these injuries.
The question of liability need not be discussed for the damages awarded cannot be supported in either case. These are compromise verdicts of the most glaring character. If Vito Del Ponte, the minor, were guilty of contributory negligence, then neither he nor his father should prevail. If, on the other hand, it be found that the defendant’s negligence alone produced the injuries and results complained of, then both plaintiffs should be adequately compensated. The verdicts are indefensible.
Motion for new trial granted in each case.